Case 1:18-cv-10933-RA Document 71-2 Filed 05/13/19 Page 1 of 11

EXHIBIT 2-1
Case 1:18-cv-10933-RA Document 71-2 Filed 05/13/19 Page 2 of 11

SUMMARY STATEMENT ON APPLICATION FOR

EXPEDITED SERVICE AND/OR-INTERIM RELIEF
(SUBMITTED BY MOVING PARTY)

Date June C Ra / fH

Title Mew g - Ysa k Index/Indict # [to cleet +
V-13535-/ as

 

 
   

Matter
order f Supreme County js Dea Joe k
Appeal . judgment of  Surr, [
by _j leat from decree amily ? ~, Court entered on d we _[, 29 L4

Name of a L yo Notice of Appeal
Judge Adeto Kun: Oo t-a.¢ aK | Ww filed on eee e€ Li. | ye
if from administrative determination, state agency

Nature of Custedy Mod Gee’ Lod

action
or proceeding << s

Provisions of ne appealed from D Mis Sa | j € Le Ahn c ht
ue cla jpches +2 )foce -dupal de ft € te | Ly
. clfaas pa vA elidel PoTon¢ a & {Ow en f
This application by \apre as is for - ¢ fa (} at ( cu) le wn iy t
Aud [Cave te € ff eu

 

 

 

if applying for a stay, state reason why “del. fe t ane RIL Ice l nlara CL/2¢ be by
On the ALIS st det Bc hate < pplicahen

Has any undertaking been posted | V4 @ If “yes”, state amount and type

 

 

 

 

Has application been madeto If yes, state J /

court below for this relief | 24 Disposition Dow (| Ie on Leon “od y\ te Une. /
Has there been any prior application If “yes”, state dates

herein inthis court | and nature

 

 

Pebhance hes Soe “ut shy t «flea fas bp Tove
Ch lab Sos Pena onder vA lal, 12 12 alt, 3|1<
wb bey vos wad? C G Does-helthe : Vo

of this application consent

 

He
Case 1:18-cv-10933-RA Document 71-2 Filed 05/13/19 Page 3 of 11

é Attorney iS osition

 

Attornev for Movant

Name Wctcbel (xen v2 ¥ pawie, Owe E Coy
"Address Is te as Lik er he? Hipesdaiey, Gt [7
- Yok LL0f Lf) Wik WY 0007
a A, fhe o cluld
— Che oo r b Mare Fanner
: | | E SYA SE WV YW 11003.

Qs SOUPS PALE

 

 

 

 

 

 

 

 

 

 

 

 

 

‘(Do not write-below this line)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISPOSITION
Justice Date
Motion Date Opposition Reply
EXPEDITE PHONEATTORNEYS ——————SCSCéUECSION BY

 

ALL PAPERS TO BE SERVED PERSONALLY.
Court Attorney

“Revised 02/01"
—_— Case 1: 18-cv- 10933-RA Document 71-2 _ Filed 05/13/09 Page 4 F11|
oe | SUMMARY STATEMEN T ON APPLICATION FOR.
EXPEDITED SERVICE AND/OR INTERIM. RELIEF

(SUBMITTED BY MOVING PARTY)

  

. | | Date _g ez 20 +
Title he nue! b Asens lo. _Index/Indict # J SSP 33+2014
Matter Hon. Ade to Ku un — 2, Fas AONY ie) KR haa of

fo ‘Spite er
| eter) Cony Mew Yeah
judgment of

Appeal Supreme > s

by from decree Family Court entered on J [2. o » 20, | d
Name of — i ee 7 Notice of Appeal f

Judge Maney £. Bahrien fied on _ 2/, , 20. d L

 

 

* If-fromr, administrative determination, state agency

Nature of Ae ticle. 78 Peo hibi bin Ped; Zion Tpke
se aeeali hyn YEaG ot pili proceed ing On elf Rel wee

 

or proceeding |

‘peeves of Gatgmot appealed ‘cd tho R i A 4 we: of: Ss. ge 7 é = en R
sere’ Cn lea GARIN of baie and Meaning
: is dispoc)tuve to Mobtn and Petre von
: ppellant g of SE
‘This application by | as is for fe everse agnd VA OR 7 « .
| Cpde Ty tetim Stay GY) Exprciated Renfoneys

 

 

 

 

af o Dees ton . Onde rStay ofall matdens Ref a bed
ead

Pee. sptvion for a stay, state reason why requested ZG. Rich a Sp iC zer e

25e5 @// Lygctrand J/awsrelnted Eo Ri Aard (pitlrer

= OF

eee Bee central Lo the Aad 72 96aAG feecucl AatIe and ,
. Tie Cu) Sefrem @ uk t

2r<
ass ;
If “yes”, Staté artiouint aiid type CALEeS.

i “Haggiy ‘undértakitig been posted

 

Me

 

|  - fect
Has application been made to — \ If yes, state Fp C41 ‘dy levk ae
court below for this relief Jes. Disposition S¥M REM. Lo. vz ‘Deas {” /

 

 

 

 

 

 

a Has there been any prior application 7. If “yes”, state dates * if C feAjec A of! v day 5
herein in this court 7VUF and nature pao. LL @ aig.
Has adversary been adviseds Does:he/she oy
of this application. , ZL a consent MN 0

 

 
AL

_ Case 1:18-cv- 10983- RA Document 71- 2 Filed 95/13/19 be Host of 11

Attorney.

Name “Maiviel PMisone to.
Atte Yeo kare syne
Apt 24968

“New Yuk, MY. ee

os Caray ENS - S206,

Appearing by. _pe RR {R ob “Me Aw he i

Pp. Asensia : “nppening .

 

 

cM eT

 

 

 

 

 

 

 

 

 

 

(Do not write below this line)

 

Ds

[<2

 

 

 

 

 

sl ip
Lh
° py

 

 

 

\,

 

ce-ch A

 

 

 

 

 

 

DE

aa

 

beet

KP

 

 

 

 

o Opposition:

  

~“Wviotion Date if

EXPEDITE PHONE ATTORNEYS

ALL PAPERS TO BE SERVED PERSONALLY,

“aaah t
Tk Ww - 2

Reply’ :

DECISION BY

Court Attorney

' *Revised 02/01"
Case 1:18-cv-10933-RA Document 71-2 Filed 05/13/19 Patek of & 313 VW
SUMMARY STATEMENT ON APPLICATION FOR
EXPEDITED SERVICE AND/OR IN TERIM RELIEF

(SUBMITTED BY MOVING PARTY) .
. Date _ g [ 26, 201]

 

Title Mynive/ p Ascenes 0 Index/Indict # (5 5 p33/20/7
ratter VS- = Atdleto k unb

 

county Mew You &

<iraer gment of rrogate’s ,
’ Court entered on j L 20 ,20 Z *

APP L eh tas
_Peatw yA’ from decree Family

Name "A/a a ¢ y JY. Ba MIVOops Notice of Appeal 4/2 26 )+

Judge

 

If from: administrative determination state agency

intr cle 73 Pro hu bi bh 16. Consaliala bo.

 

 

Nature of
ar proceedlig w/ ARTI8 /S Sé 92/17 and Civil 182766 [17
oe at appealed from Re/ ated to iS P/2/ Jé a) 3009181

 

Provisions of

sere’ Denial ae Seng Qnad Jeg ve le
ngaee Al 2S ekheetivel ty AIS tal sd pl fo Che

ellant CASEY. Al De,
This application by re is for - < o
Stay for Rensews

st aled henae anin azt ached.

If applying for a stay, state reason why reaver Fi Ve C ALES

Vieni ifped “(Le Alun Fon Cday ts
ef lective Ped. oa Mendy Sept, 2S Love

“Has any undertaking been posted_ AN Q: If “yes”, state amount atid type

 

 

 

 

Has application been made to If yes, state
court below for this relief y EL . Disposition
Has there been any prior application — Kh Q- If“yes”, state dates -

herein in this court and nature

 

 

Has adversary been advised-- Does:he/she j
Ve A/O

of this application consent

 
Case hdSevniQ938-RA Document 71-2 Filed ORL toh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vane MawvellA sensro MY ftate Mtboawey
Address - 400. Fact 5 Ct 29h), James Coo neo, Eee |
Ko ww York, NL joo Aest. Site Nt larmace
(212) 762-8800 J 26 Bdoad way
Tel. No. vay S IS a S206 . 2Y ™ Floor
Appearing by “Sef. Re prerentec! Za, |
Law Finn oP MiP pel Comber et Biz} Fie 2082.

Mitche/| Corsten JEsa, |
ApPa@Red Peit®e and
fe pres Bub Mo tive qlis/t +
Cz) 6 T4- 7e200

‘@o not writebelow this line)

 

 

 

DISPOSITION

Le bob trees. Apeplied a he L_ acy Sy ke
by Ds pth hitae Life. | Saticcle,. Chas
Ttep Pads Ait be didatad te GL = tlie

TF

 

 

 

 

 

 

 

petit bck Fee

fusfice om. Date
-WMotiow Date lO r 10 __ Opposition on oo Reply __ 16/4 [7 _.

EXPEDITE PHONEATTORNEYS_——————S—S——SS&DEECISION BY

 

LPAPERS TO BE SERVED PERSONALLY. | hid
Court Attorney

“Revised 02/01"
Case 1:18-cv-10933-RA Document 71-2 Filed 05/13/19 Page 8 of 11

SUMMARY STATEMENT ON APPLICATION F OR
EXPEDITED SERVICE AND/OR IN TERIM RELIEF
(SUBMITTED BY MOVING PARTY) .
—4O0~ @- 2017

Date

 

 

 

 

Title Many ef pr. A SENS le Index/Indict # i2 A = |")
of ‘
Matter against Hon, Jvstice Nan CY M4. Bamen
. é

order Supreme Couey New Yor K
Appeal judgment of  Surrogate's
‘by from decree _ Family | Court entered on { O- § ,2 ty
Name of . Natice of Appeal Pets&ron Ong rat ring
Judge filed on 20 bn AD,

 

if fronr administrative determination, state agency

Naturé of Tem po eany Restanining © ander
action

or proceeding _ .

, order
judgment appealed from “Denia ls 6 f TRO on 4 [2 ‘a

ceeree ana 4/24 by Judge 6 annew
with ovt fact - Fiwdin 3 he Reins ort Dectunis
appellant TRO :

This application by respondent is for

Petits we

Provisions of

if applying for a stay, state reason why requested Fa ct yA ( A | \ €g wits we) f pa

Ant 18 Petitions pending befone Judge Boenneon

ARE equal te chan ges Ao could fi le under Penal
CdAae ids

“Has any undeértakiiig been posted If “yes”, state amount afd type
y typ

ran Weieus | delibenate actions taken in
clear absence of juRisidictios Te Renn
Has application been made to If yes, state a feaudvlet ; wag meat,
€$ Disposition THO bented q|z04a/z¢

court below for this relief
___Has there been any prior application _ Tf “yes”, state dates
yer and nature 4 fox «TRO Denied ~

“herein in this court

Pending detarmiantion by fulj bench,
(AG cought Adje Rament at AD ands Petron )

Has adversary been advised- , Does:he/she No
Mes

of this application consent
Case 1:18-cv-10933-RA Document 71-2 Filed 05/13/19 Page 9 of 11

Attorney for Movant _ ° Attorney for Opposition

‘ame Manu vel be Aveneis ms or Samer. Cooney
Address - 400. Eos SY SE Haale Shawh. Aw
_Aet- 298 — Zan. Cull jvidn-oca}
“NY, M4. foorr et Stet: Attonny
C212) 403 2- BR or : | _Genennl |

Jeo 8 erad way
29% Ploon

Nit, MM. /0271-

    

 

 

 

 

 

 

Tel. Na.

 

 

 

Appearing by __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63382.
— ne “(Do not writebelow this line)
DISPOSITION. =
Ts
Justice Date -
<Iyiotion Datesp ee Ope + Reply. -

KF’ “DITE PHONE ATTORNEYS DECISION BY_

 

LLPAPERS TO BE SERVED PERSONALLY. ne __.
. . me Court Attorney —~

“Revised 02/01"
Case 1:18-cv-10933-RA Document 71-2 Filed 05/13/19 .42494/10 of 11

 

 

 

 

Title Matter of Asensio v. Fasanya . Index/Indict # 155833/2017
of ,
Matter
[¥] order Supreme County New York
a. [_]judgement of [_] Surrogate's
Appeal by Petitioner fom = decree [] Family _ Court entered on Sept.20 20 17
Name of Judge Justice Bannon _ Notice of Appeal filed on N/A , 20

If from administrative determination, state agency

 

Nature of action or proceeding Article 78 proceeding i in the nature of prohibition, seeking to atity certain

proceedings in Family Court.

order _ Refusal to grant
Provitions. of H judgement appealed from Refusal to grant a temporary restraining order pending decision

decree

 

on petitioner's request for a preliminary injunction staying proceedings | in Family Court pending
adjudication of the article 78 proceeding in Supreme Court.

“J appellant ‘ : 4: :
This application bypyrreten is for “ Seven-day extension of time to respond to petitioner's pending

 

application in this Court under C.P.L.R. 5704(a) for a stay of proceedings in Family Court pending

adjudication of the article 78 proceeding in Supreme Court.

If applying for a stay, state reason why requested

 

 

 

 

 

 

 

(-] Yes
Has any undertaking been posted No If “yes”, state amount and type _
LlYes
Has application been made to court below for this relief No If “yes”, state disposition
ClYes
Has there been any prior application herein in this court No If “yes”, state dates and nature

Petitioner has made multiple applications in this Court. Respondent has not made any prior applications.

Has adversary been. advised of this application Yes. Does he/she consent No.
Address AQ: Broadway. PoteBoRiA Document 71-2 Filed 99 E9st Str 20th Rear

 

 

 

 

 

 

New York, NY 10271 e - = New York, NY 10022
Tel. No. , (212) 416-6325 (212) 702-8800
Appearing by Mark H. Shawhan | oe . Pro se

 

 

 

 

Assistant Solicitor General

 

 

 

 

 

 

 

(Do not write below this line) :

_Disposition

— oly bine 3 fe. suited  ptaprral 50

Ute J pac ls Alpe diee Of al 08 2

Ap | Yea die _ Lo Lit} gf]

fl paler, hall be weed ou Tide “fF _
Ce heE TimE

M~-s(34

 

 

 

 

    

 

 

 

 

 

M-3IR6 4
Ly fo
SeeyT” / oy ‘4
_— po ; Justice | bm DO Dat¢ ’
Motion Date Lots 2 Opposition L of 1B. Reply Lay, [Ik |
EXPEDITE . _ PHONE ATTORNEYS DECISION BY
Sy ALL PAPERS TO BE DELIVERED PERSONALLY _ Elut-
, ~~ Court Attorney
